          Case 1:19-cv-04977-ALC Document 65 Filed 03/27/20 Page 1 of 5
                                                                              21st Floor
                                                                              1251 Avenue of the Americas
                                                                              New York, NY 10020-1104

                                                                              Elizabeth A. McNamara
                                                                              212.489.8230 tel
                                                                              212.489.8340 fax

                                                                              lizmcnamara@dwt.com


March 26, 2020
Via CM/ECF and Electronic Mail
Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-ALC
Dear Judge Carter:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation (“CBS”) (collectively, “Defendants”) in the above-referenced case. We write
pursuant to the Court’s Order of March 9, 2020 to (a) respond to Plaintiffs’ March 18, 2020
submission (ECF No. 63) (the “Submission”) and (b) address Your Honor’s questions regarding
the merits of the claims by co-Plaintiff Kayla Moore.
       A.      Plaintiffs’ March 18 Submission Simply Reiterates Arguments Defendants
               Already Addressed

        As Defendants understood the Court’s Order of March 9, 2020, Plaintiffs were asked to
make a submission identifying and clarifying the precise misstatements on which their claims are
based (the “Submission”). Rather than comply with the Court’s request, Plaintiffs’ Submission
is nothing more than a sur-reply in further opposition to the motion to dismiss, trying to cast
legal arguments with which Plaintiffs disagree as “misstate[ments of] … fundamental aspects of
this case.” This is not what the Court directed Plaintiffs to file.

        Apart from the fact that Plaintiffs’ unauthorized sur-reply is not responsive to the Court’s
Order, the Submission does nothing more than rehash arguments Plaintiffs have already made,
even going so far as to recycle entire paragraphs wholesale from Plaintiffs’ opposition brief.
Compare ECF No. 63 at 2, with ECF No. 55 at 9-10 (including identical block quote from
E*Trade Fin. Corp. case), and ECF No. 63 at 3, with ECF No. 55 at 10 (identical paragraphs
discussing Actrade Liquidation Trust case).

         Defendants addressed in their reply memo of law in further support of the motion to
dismiss all of the arguments in Plaintiffs’ Submission, and will not burden the Court with
reprinting those points again here. See ECF No. 57 (“Defs. Reply”) at 4-5 (addressing Plaintiffs’
“general release” argument); id. at 5-7 (addressing the impact (or lack thereof) of Judge Moore’s
crossing out a single phrase concerning privacy claims in the Standard Consent Agreement); id.
at 1-3, 7-9 (discussing the controlling nature of Psenicska and Hustler v. Falwell, and, more
broadly, Plaintiff Judge Moore’s inability to assert a defamation claim based on obvious political
satire); and id. at 3 n.4 (pointing out that Plaintiffs had not “ provide[d] [any] authority for the
              Case 1:19-cv-04977-ALC Document 65 Filed 03/27/20 Page 2 of 5
March 27, 2020
Page 2

proposition that a party can unilaterally nullify a contract by simply announcing their belief that it
was fraudulently induced” in a letter).

        As for identifying the specific statements from the Episode that Plaintiff Judge Moore
contends are false and defamatory, Plaintiffs’ submission is silent. They make no effort to
identify a single actual statement, beyond repeating the conclusory assertion that the Episode
“conveys the point that Plaintiff Judge Moore is a pedophile” because he “set off” a (plainly
fake) “sex offender detector.” ECF No. 63 at 5. Plaintiffs have provided no additional
clarification for the Court, and Defendants have fully addressed why these previously identified
conclusions have no merit. See ECF No. 51 (“Defs. Mem.”) at 18-22; Defs. Reply at 7-9. 1 Thus,
for the reasons laid out in Defendants’ motion papers, Plaintiff Judge Moore’s defamation claim
must be dismissed.

         B.       Mrs. Moore’s Tag-Along Claims Cannot Survive Dismissal of Judge Moore’s
                  Claims

        The Court also ordered that the parties address the viability of Plaintiff Kayla Moore’s
claims independent from Judge Moore’s claims. For numerous reasons, Mrs. Moore’s claims for
intentional infliction of emotional distress and fraud cannot survive dismissal any more than
Judge Moore’s can. First, although she did not physically sign the Standard Consent Agreement,
Mrs. Moore’s claims are within the scope of the waiver of claims contained therein because her
claims are entirely derivative of the claims that Judge Moore waived and, further, because, as
president of the Foundation for Moral Law, which received a donation as part of the
consideration for the Standard Consent Agreement, she is a beneficiary of the Agreement.
Second, even if the Standard Consent Agreement were not enforced against her, her claims fail
on their merits.

                  1.       Plaintiffs Cannot Avoid the Waiver of Claims in the Standard Consent
                           Agreement by Adding Mrs. Moore as a Plaintiff

         Mrs. Moore’s claims should be dismissed at the outset because the waiver of claims in
the Standard Consent Agreement precludes the only claims she asserted, i.e., her claims for
intentional infliction of emotional distress and fraud, both of which are expressly included in the
list of claims being waived. See Defs. Mem. at 6 (quoting SCA ¶ 4). The fact that she did not
personally sign the Standard Consent Agreement does not alter this conclusion.

        As noted in Defendants’ opening brief, it is well settled that “[p]laintiffs cannot escape
their contractual obligations simply by joining parties who did not sign the contract and then
claiming that the [provisions] do[] not apply.” Novak v. Tucows, Inc., No. 06 CV 1909, 2007
WL 922306, at *13 (E.D.N.Y. Mar. 26, 2007) (citation omitted), aff’d, 330 F. App’x 204 (2d Cir.

1
  Plaintiff Judge Moore tries to underscore his conclusory contention with an all-caps observation that “THIS IS
NOT PARODY”. ECF No. 63, at 5 (emphasis in original). But that hardly addresses the Court’s Order to provide
the Court with the actual alleged misstatements that are being challenged. Nor do Plaintiffs expand on the alleged
misrepresentations that they claim induced them to come to Washington, D.C. for the interview depicted in the
Episode. Those alleged misrepresentations are spelled out in Plaintiffs’ Complaint, and Plaintiffs have not identified
any additional statements. See, e.g., Compl. ¶ 15.
          Case 1:19-cv-04977-ALC Document 65 Filed 03/27/20 Page 3 of 5
March 27, 2020
Page 3

2009). See Defs. Mem. at 18 n.13. Accordingly, courts routinely enforce contractual provisions
against parties that did not personally sign the contract, under a variety of theories. See, e.g.,
Hines v. 1025 Fifth Ave., Inc., No. 14-cv-3661, 2015 WL 765943, at *4 (S.D.N.Y. Feb. 23, 2015)
(enforcing waiver of jury trial in co-op lease against father and daughter, even though agreement
containing clause was signed only by their wife/mother, because they were third party
beneficiaries of lease); Buckley v. Nat’l Freight, Inc., 90 N.Y.2d 210, 216–17 (1997) (wife’s
signing of settlement agreement releasing claims barred husband’s claim for loss of consortium
because claim was derivative of released claims); Rector v. Calamus Grp., Inc., 17 A.D.3d 960,
962 (3d Dep’t 2005) (enforcing limitation of liability in home inspection contract against wife of
signatory to agreement under theory that wife was third-party beneficiary of agreement); Salazar
v. On the Trail Rentals, Inc., 506 F. App’x 709, 711–13 (10th Cir. 2012) (enforcing exculpatory
clause in snowmobile rental agreement, signed by decedent in crash, against survivors seeking to
bring wrongful death claims, to preclude wrongful death claims because, “if [decedent] had no
right to prosecute a claim, neither do plaintiffs”).

        In particular, courts in this Circuit have held that provisions of a contract can be enforced
against a non-signatory when they are “‘closely related’ to one of the signatories such that
‘enforcement . . . is foreseeable by virtue of the relationship between the signatory and the party
sought to be bound.” MGM Studios Inc. v. Canal+ Distrib. S.A.S., No. 07 Civ. 2918, 2010 WL
537583, at *5 (S.D.N.Y. Feb. 9, 2010) (enforcing forum selection clause). In particular, courts
have “repeatedly found non-signatories ‘closely related’ to signatories where their interests are
completely derivative of and directly related to, if not predicated upon the signatory party’s
interests or conduct.” KTV Media Int’l, Inc. v. Galaxy Grp., LA LLC, 812 F. Supp. 2d 377, 386–
87 (S.D.N.Y. 2011) (citations and internal quotation marks omitted) (collecting cases).

        Here, Mrs. Moore’s claims are plainly “completely derivative of,” “directly related to”
 and “predicated upon” Judge Moore’s claims. Id. In the Complaint, the damages claimed by
both Plaintiffs are framed in terms of reputational harm to Judge Moore. See Defs. Mem. at 24
n.18-19; Compl. ¶¶ 37-38 (alleging that “Plaintiffs have suffered extreme emotional distress as a
result of Judge Moore being falsely portrayed, mocked and defamed as a sex offender and
pedophile” and that “Judge Moore has been the subject of widespread ridicule and has suffered
severe loss of reputation, which has in turn also caused him, Mrs. Moore, and his entire family
severe emotional distress …”) (emphasis added); id. ¶ 47 (alleging that, as a result of
Defendants’ “false and fraudulent representations, Judge Moore, Mrs. Moore, and his entire
family have suffered extreme emotional distress as a result of Judge Moore being falsely
portrayed as a sex offender and pedophile…”) (emphasis added). Accordingly, the waiver of
those claims by Judge Moore also serves as a waiver of Mrs. Moore’s derivative claims.

        In fact, applying these principles in this very case, the District Court for the District of
Columbia did not hesitate to enforce the forum selection clause in the Standard Consent
Agreement against both Judge Moore and Mrs. Moore on the grounds that Mrs. Moore’s claims
are “closely related” and “derivative from” Judge Moore’s claims, so she therefore “can’t
complain about the transfer” to this court.. ECF No. 55-1 (Transcript of Hearing Before Hon.
Thomas F. Hogan, Arp. 29, 2019, Moore v. Cohen, et al., 18-cv-2082 (D.D.C.)) at 32:8-33:1
(emphasis added).
          Case 1:19-cv-04977-ALC Document 65 Filed 03/27/20 Page 4 of 5
March 27, 2020
Page 4

        Even when the claims are not entirely derivative of the claims made by the signatory to
the agreement, the Second Circuit has still enforced a contract against a non-signatory where the
non-signatory received a “direct benefit” from the contract containing the operative clause. See,
e.g., Am. Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir. 1999) (“A
party is estopped from denying its obligation to arbitrate when it receives a ‘direct benefit’ from
a contract containing an arbitration clause.”). For this reason as well, the waiver of claims
contained in the Standard Consent Agreement can be enforced against Mrs. Moore. Specifically,
Mrs. Moore is the president of the Foundation for Moral Law, the non-profit organization
founded by Judge Moore. Pursuant to the Standard Consent Agreement, the Foundation for
Moral Law received a $200 donation as partial consideration for the Agreement. See ECF No.
52-1. Having received a “direct benefit” from the Standard Consent Agreement, Mrs. Moore is
estopped from avoiding the effect of the waiver of claims contained in the agreement. See
generally LaRoss Partners, LLC v. Contact 911 Inc., 874 F. Supp. 2d 147, 156 (E.D.N.Y. 2012)
(“Certainly, a number of courts in this Circuit and others have espoused the general principle that
a party is estopped from denying a contract provision when it has directly benefited from the
contract.”) (collecting cases).

       In sum, whether under the “derivative claims” or “direct-benefit estoppel” theory, the
Standard Consent Agreement’s waiver of the precise claims asserted here (“(h) infliction of
emotional distress” and “(p) fraud”) applies with equal force to Mrs. Moore’s entirely redundant
claims. Thus, for that reason alone, the Court should dismiss her claims.

               2.      Mrs. Moore’s Claims Also Fail On Their Merits

        As discussed in Defendants’ motion papers, even if the Standard Consent Agreement did
not exist (or was not enforced against either or both Plaintiffs), Mrs. Moore’s claims still fail as a
matter of law and should be dismissed. Mrs. Moore does not join in the defamation claim, nor
could she, since she would not have standing to assert that claim on behalf of her husband.
Instead, she joins her husband’s claims for intentional infliction of emotional distress and fraud.
However, as discussed above, Mrs. Moore’s claims are entirely derivative of Judge Moore’s,
since they arise out of the exact same facts and are based solely on alleged harm to his
reputation. See Compl. ¶¶ 37-38, 47-48. Therefore, as a general matter, the dismissal of Judge
Moore’s claims necessarily defeats her claims as well. See, e.g., Reed v. Medford Fire Dep’t,
Inc., 806 F. Supp. 2d 594, 606 (E.D.N.Y. 2011) (holding that “a derivative action that depends
on the viability of the primary cause of action”—there, a loss of consortium claim—must be
dismissed when the primary claim is dismissed); Lee v. TMZ Prods. Inc, 710 F. App’x 551, 560–
61 (3d Cir. 2017) (“[T]he failure of Lee’s underlying defamation and emotional distress claims
requires dismissal of the derivative claims asserted by her family members.”).

        Even if Mrs. Moore’s claims could somehow stand on their own (and, as pleaded, they
cannot), they still cannot survive dismissal. As set forth in Defendants’ motion papers, the
emotional distress claim (on behalf of each Plaintiff) fails for numerous independent reasons,
including because it is duplicative of the meritless defamation claim, and is therefore barred by
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988), and because Plaintiffs cannot plead the
requisite “extreme and outrageous” conduct necessary to support such a claim based on the
airing of a single, satirical interview segment. See Defs. Mem. at 22-24. Mrs. Moore’s claim
         Case 1:19-cv-04977-ALC Document 65 Filed 03/27/20 Page 5 of 5
March 27, 2020
Page 5

has the added deficiency that she is claiming emotional distress based on the harm to Judge
Moore’s reputation. As noted in Defendants’ opening brief, “[j]ust as ‘[o]nly the party about
whom the allegedly libelous statements were made has standing to sue’ for defamation, a ‘family
member not named in [an] allegedly defamatory [publication] has no claim for emotional
distress.’” Defs. Mem. at 24 n.18 (quoting Chaiken v. VV Publ’g Corp., No. 91 Civ. 2102, 1992
WL 168282, at *2 (S.D.N.Y. June 30, 1992)). See also Sylvester v. City of N.Y., 385 F. Supp. 2d
431, 442 (S.D.N.Y. 2005) (noting lack of authority for emotional distress claim from “false
statements … directed at the plaintiffs’ family member, but not the plaintiffs”).

        Similarly, Plaintiffs have failed adequately to plead a fraud claim on behalf of either
Judge Moore or Mrs. Moore. See Defs. Mem. at 24-25; Defs. Reply at 9-10. It is well settled
that Judge Moore cannot premise a fraud claim on harm to his own reputation, which is all that
Plaintiffs assert. See Compl. ¶¶ 47-48; see, e.g., Chevron Corp. v. Donziger, No. 11-cv-691,
2013 WL 3879702, at *2 (S.D.N.Y. July 29, 2013) (noting “principle that New York does not
permit recovery on a fraud theory for reputational injury”); W. Tsusho Co. v. Prescott Bush &
Co., No. 92-cv-3378, 1993 WL 228072, at *3 (S.D.N.Y. June 23, 1993) (explaining that “[o]nly
actual pecuniary loss is compensable in fraud,” which does not include harm to “personal
reputations” or “lost time”); see also Defs. Mem. at 24-25. A fortiori, Mrs. Moore cannot plead a
fraud claim on reputational harm to someone else. Cf. Chaiken, 1992 WL 168282, at *2.
Further, Plaintiffs have also failed to allege any pecuniary loss from the alleged fraud, which
they must do to survive dismissal. See Defs. Reply at 10.

        Finally, and more broadly, this entire lawsuit is an affront to the First Amendment by a
controversial public figure seeking to squelch political satire, which decades ago the Supreme
Court underscored is a critical part of our national discourse. See Falwell, 485 U.S. at 51-52.
Whatever harm there has been to Judge Moore’s reputation came about because of allegations of
misconduct that were widely reported before the Episode was created, not as a result of mockery
on a satiric comedy show. Indeed, the satirical effect of the Episode is based entirely on those
pre-existing allegations. Judge Moore cannot salvage his unfounded effort to chill First
Amendment-protected speech by enlisting his wife to assert the same deficient claims. This
entire case should be dismissed with prejudice.

         We appreciate the Court’s consideration of these important issues. Please do not hesitate
to let us know if the Court would like any further information in order to resolve the case.

Respectfully Submitted,
Davis Wright Tremaine LLP
/s/Elizabeth A. McNamara


cc:    Plaintiffs’ counsel (via CM/ECF and email)
